Name: Council Directive 82/890/EEC of 17 December 1982 amending the Directives on the approximation of the laws of the Member States relating to wheeled agricultural or forestry tractors
 Type: Directive
 Subject Matter: transport policy;  marketing;  organisation of work and working conditions;  means of agricultural production;  European Union law
 Date Published: 1982-12-31

 Avis juridique important|31982L0890Council Directive 82/890/EEC of 17 December 1982 amending the Directives on the approximation of the laws of the Member States relating to wheeled agricultural or forestry tractors Official Journal L 378 , 31/12/1982 P. 0045 - 0046 Finnish special edition: Chapter 13 Volume 12 P. 0143 Spanish special edition: Chapter 13 Volume 14 P. 0020 Swedish special edition: Chapter 13 Volume 12 P. 0143 Portuguese special edition Chapter 13 Volume 14 P. 0020 COUNCIL DIRECTIVE of 17 December 1982 amending the Directives on the approximation of the laws of the Member States relating to wheeled agricultural or forestry tractors (82/890/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Article 1 of Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors (3), as amended by Directive 79/694/EEC (4), limits the scope of the said Directive to tractors equipped with pneumatic tyres and having two axles and a maximum design speed of between 6 and 25 km/h; Whereas the same Directive provides that, where necessary, tractors with a maximum design speed in excess of 25 km/h shall be subject to special requirements ; whereas such tractors form part of the tractor fleet manufactured and used in the Community and offer advantages as regards the efficiency of agricultural holdings; Whereas an increase of 20 % of the maximum design speed, which has hitherto been prescribed, is reasonable considering road safety and safety of working conditions on the land; Whereas Member States may, nevertheless, restrict the speed at which a tractor may be driven on the road by imposing speed limits; Whereas, moreover, tractors having more than two axles can be treated in the same way as those having two axles only, and can therefore be made subject to the same provisions; Whereas it is therefore not necessary to lay down the specific rules envisaged by the framework Directive 74/150/EEC ; whereas it is sufficient that the field of application of that Directive be extended, together with that of the specific Directives containing an express definition of their field of application in relation to tractors with more than two axles and to tractors having a maximum design speed of between 25 and 30 km/h, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Article 1 (2) of Directives 74/150/EEC, 74/151/EEC (5), 74/152/EEC (6), 74/346/EEC (7), 74/347/EEC (8), 75/321/EEC (9), 75/322/EEC (10), 76/432/EEC (11), 77/311/EEC (12), 77/537/EEC (13), 78/933/EEC (14), 79/532/EEC (15), 79/533/EEC (16), and Article 9 (2) of Directive 78/764/EEC (17) shall be replaced by the following: "2. This Directive shall apply only to tractors defined in paragraph 1 which are equipped with pneumatic tyres and have at least two axles and a maximum design speed of between 6 and 30 km/h." 2. Article 1 (2) of Directive 80/720/EEC (18) shall be replaced by the following: (1) OJ No C 182, 19.7.1982, p. 112. (2) OJ No C 77, 29.3.1982, p. 1. (3) OJ No L 84, 28.3.1974, p. 10. (4) OJ No L 205, 13.8.1979, p. 17. (5) OJ No L 84, 28.3.1974, p. 25. (6) OJ No L 84, 28.3.1974, p. 33. (7) OJ No L 191, 15.7.1974, p. 1. (8) OJ No L 191, 15.7.1974. p. 5. (9) OJ No L 147, 9.6.1975, p. 24. (10) OJ No L 147, 9.6.1975, p. 28. (11) OJ No L 122, 8.5.1976, p. 1. (12) OJ No L 105, 28.4.1977, p. 1. (13) OJ No L 220, 29.8.1977, p. 38. (14) OJ No L 325, 20.11.1978, p. 16. (15) OJ No L 145, 13.6.1979, p. 16. (16) OJ No L 145, 13.6.1979, p. 20. (17) OJ No L 255, 18.9.1978, p. 11. (18) OJ No L 194, 28.7.1980, p. 1. "2. This Directive shall apply only to tractors defined in paragraph 1 which are equipped with pneumatic tyres and which have at least two axles, a maximum design speed of between 6 and 30 km/h and a minimum fixed or variable drive-axle track width of 1 150 mm or more." 3. Article 1 (2) of Directive 76/763/EEC (1) shall be replaced by the following: "2. This Directive shall apply only to tractors defined in paragraph 1, which are equipped with pneumatic tyres and which have at least two axles, a maximum design speed of between 6 and 30 km/h and a track width of 1 250 mm or more." 4. Point 1.5 of the Annex to Directive 74/152/EEC shall be replaced by the following: "1.5. In order to take account of various unavoidable errors due, in particular, to the measuring technique and to the increase in running speed of the engine with a partial load, a result 10 % higher than the 30 km/h value shall be acceptable for the type-approval test." Article 2 1. Member States shall bring into force the provisions necessary to comply with this Directive within 18 months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 3 This Directive is addressed to the Member States. Done at Brussels, 17 December 1982. For the Council The President H. CHRISTOPHERSEN (1) OJ No L 262, 27.9.1976, p. 135.